Exhibit 10.1






EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of February
1, 2012, by and between SEITEL, INC., a Delaware corporation (together with its
successors and assigns, the “Company”), and JoAnn Lippman (the “Executive”).



W I T N E S S E T H




1.      Definitions.     (a)      “Affiliate” of a specified Person or entity
shall mean a Person or entity that, directly or indirectly, controls, is
controlled by, or is under common control with, the Person or entity specified.
For the purposes of the term “Affiliate,” control with respect to a Person,
means the possession, directly or indirectly, of the power to (i) vote 10% or
more of the securities having ordinary voting power for the election of
directors (or comparable positions of such Person) or (ii) direct or cause the
direction of the management and policies of such Person, whether through voting
of securities, by contract, or otherwise, and the terms controlling and
controlled have meanings correlative to the foregoing.     (b)      “Base
Salary” shall mean the annualized salary provided for in Section 4 below.    
(c)      “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Securities Exchange Act of 1934 and any successor to such Rule.
    (d)      “Board” shall mean the Board of Directors of the Company.     (e) 
    "Cause" shall mean the Executive’s      (i)      conviction of (or pleading
nolo contendere to) a felony, a crime of moral turpitude, or any crime involving
the Company or its Subsidiaries;      (ii)      willful or intentional
misconduct or willful or gross neglect in connection with the performance of the
Executive’s duties to the Company or its Subsidiaries;      (iii)      fraud,
misappropriation or embezzlement;      (iv)      failure or refusal to
substantially perform the Executive’s duties properly assigned to her (other
than any such failure resulting from her Disability) after demand for
substantial performance is delivered by the Board specifically identifying the
manner in which the Board believes the Executive has not substantially performed
such duties; and  

--------------------------------------------------------------------------------

(v) breach in any material respect of the material terms and provisions of this
Agreement or any other agreement between the Executive and the Company or any of
its Subsidiaries.

Notwithstanding the foregoing, Cause shall not exist with respect to clauses
(ii), (iv) or (v) until and unless the Executive fails to cure her improper
actions (if capable of cure) within 30 days after written notice from the Board
thereof; provided however, that Executive shall be entitled to no more than one
opportunity to cure.

(f)      “Change in Control” means the occurrence of any of the following
events:     (i)      any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than one or more Existing
Stockholders, is or becomes the Beneficial Owner of Voting Stock representing
more than 50% of the voting power of the total outstanding Voting Stock of the
Company;     (ii)      during any period of two consecutive years, individuals
who at the beginning of such period constituted the Board (together with any new
directors whose election to such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of the majority of the
directors of the Company then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Company;     (iii)      (a) all or substantially all of the assets
of the Company and its subsidiaries taken as a whole are sold or otherwise
transferred to any Person other than a wholly-owned subsidiary of the Parent or
one or more Existing Stockholders or (b) the Company consolidates or merges with
or into another Person or any Person consolidates or merges with or into the
Company, in either case under this clause (iii)(b), in one transaction or a
series of related transactions in which immediately after the consummation
thereof Person beneficially owning (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, Voting Stock representing in the
aggregate a majority of the total voting power of the Voting Stock of the
Company immediately prior to such consummation do not beneficially own (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, Voting Stock representing a majority of the total voting power of
the Voting Stock of the Company or the surviving or transferee Person; or    
(iv)      the Company shall adopt a plan of liquidation or dissolution or any
such plan shall be approved by the stockholders of the Company.  

For purposes of this definition, (i) a Person shall not be deemed to have
beneficial ownership of securities subject to a stock purchase agreement, merger
agreement or similar agreement until the

- 2 -

--------------------------------------------------------------------------------

consummation of the transactions contemplated by such agreement and (ii) any
holding company whose only significant asset is equity interests of the Company
shall not itself be considered a “person” or “group” for purposes of clause (i)
or (ii) above.

(g)      “Commencement Date” shall mean February 1, 2012.   (h)      “Date of
Termination” shall mean:     (i)      if the Executive’s employment is
terminated by the Company, the date the Company informs the Executive that her
employment is so terminated;     (ii)      if the Executive voluntarily resigns
her employment, the date the Company receives notice from the Executive that
Executive is terminating her employment;     (iii)      if the Executive’s
employment is terminated by reason of death, the date of death; or     (iv)     
if the Executive’s employment is terminated for any reason (voluntarily or
involuntarily) after a Change in Control other than for Cause, the date the
Company informs the Executive he or she is terminated or the date the Executive
provides notice to the Company of Executive’s employment termination.   (i)     
“Disability” shall mean that the Executive, because of an accident or physical
or mental illness, is incapable of performing her duties or services to the
Company or any of its Subsidiaries; provided, however, that an Executive will be
deemed to have become incapable of performing her duties or services to the
Company or any of its Subsidiaries, if, and only if, he or she is incapable of
doing so for (i) a continuous period of 180 days and remains so incapable at the
end of such 180 day period or (ii) periods amounting in the aggregate to 240
days within any one period of 365 days and remains so incapable at the end of
such aggregate period of 240 days. The Executive agrees to submit to any
examination that is necessary for a determination of Disability and agrees to
provide any information necessary for a determination of Disability, including
any information that is protected by the Health Insurance Portability and
Accountability Act.   (j)      “Employment Termination Date” shall mean the
first date on which the Executive is no longer employed by the Company or its
Subsidiaries for any reason.   (k)      “Existing Stockholders” means any of (a)
Seitel Holdings, Inc., (b) ValueAct Capital Master Fund, L.P., VA Partners I,
LLC or ValueAct Capital Management, LLC (each of the foregoing, a “ValueAct
Capital Partner”) and any corporation, partnership, limited liability company or
other entity that is controlled by a ValueAct Capital Partner or that is an
Affiliate of any ValueAct Capital Partner, or ValueAct Capital Partners, L.P.,
ValueAct Capital Partners II, L.P., ValueAct Capital International I, L.P. or
ValueAct Capital International II, L.P.     (collectively, “ValueAct Entities
”), (c) Centerbridge Capital Partners II, L.P.,  

- 3 -

--------------------------------------------------------------------------------

  Centerbridge Capital Partners SBS II, L.P., (collectively “Centerbridge”) and
any of its Affiliates, any corporation, partnership, limited liability company
or other Person that is an Affiliate of Centerbridge or any current or former
managing director, director, general partner or member of Centerbridge
(collectively, “Centerbridge Entities”), (d) any present or former managing
director, director, general partner, member, limited partner, officer,
stockholder or employee of any ValueAct Entity, (e) any present or former
managing director, director, general partner, member, limited partner, officer,
stockholder or employee of any Centerbridge Entity, (f) any present or former
officers and directors of the Company, and (g) any (x) spouse, lineal descendant
(in each case, natural or adopted), siblings, or ancestors of any Person, who is
an individual, in clauses (d), (e) and (f) above, and (y) any estate or trust,
the beneficiaries of which, or corporation, partnership, limited liability
corporation or other entity, the stockholders, partners, members, owners or
Persons holding a controlling interest of which, consist of one or more Persons
referred to in the immediately preceding clause (x).   (l)      “Good Reason”
shall mean the occurrence of any of the following during the Initial Term
without the Executive’s consent:     (i)      Assignment of duties materially
inconsistent with a senior executive-level employee;     (ii)      a material
reduction in the Executive’s Base Salary other than a reduction that applies to
similarly-situated senior executive-level employees;     (iii)      the
relocation of the Executive’s principal place of employment to a location more
than one hundred (100) miles from her principal place of employment with the
Company on the Commencement Date; or     Anything herein to the contrary
notwithstanding, the Executive shall not be entitled to resign for Good Reason
unless the Executive gives the Company written notice of the event constituting
“Good Reason” within 60 days of the occurrence of such event, the Company fails
to cure such event within 30 days after receipt of such notice, and the
Executive resigns from her employment with the Company within 30 days following
the expiration of the cure period.   (m)      “Initial Term” shall mean the
period beginning on the Commencement Date and ending at the close of business on
the day before the second anniversary of the Commencement Date.   (n)     
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.  

- 4 -

--------------------------------------------------------------------------------

(o)      “Subsidiary” shall mean any corporation (other than the Company),
partnership, joint venture or other business entity of which 50% of more of the
outstanding voting power is owned, directly or indirectly, by the Company.  
(p)      “Term” shall mean the Commencement Date until the Employment
Termination Date.   (q)      “Voting Stock” with respect to any Person, means
securities of any class of equity interests of such Person entitling the holders
thereof (whether at all times or for only so long as no senior class of stock or
other relevant equity interest has voting power by reason of any contingency) to
vote in the election of members of the Board of Directors of such Person.  



2. Term of Employment.




     The term of the Executive’s employment under this Employment Agreement
shall begin on the Commencement Date and end at the close of business on the day
before the second anniversary of the Commencement Date, unless terminated
earlier pursuant to the terms of this Agreement (the “Initial Term”). After the
Initial Term, the Employment Agreement shall remain in full force and effect,
other than that the Company shall have no further obligation to employ the
Executive, who shall become an at-will employee. The Term shall end on the date
on which the Executive’s employment is terminated by either Party in accordance
with the provisions in this Employment Agreement. Following the expiration of
the Initial Term, paragraphs 9(a) and 9(b) shall no longer be in full force and
effect.



3. Position; Duties and Responsibilities.




     During the Initial Term and the Term, the Executive shall be employed as
the General Counsel and shall perform other duties and responsibilities as
reasonably determined by the CEO consistent with the duties and responsibilities
normally associated with such position in the Company. In addition, the
Executive from time to time may be assigned duties and hold positions or offices
with Subsidiaries or Affiliates of the Company as the CEO or the Board may
determine in their sole discretion. The Executive, in carrying out the duties
under this Agreement, shall report to the CEO of the Company. The Executive
shall devote all of her business time, energy and best efforts to the business
and affairs of the Company. Anything herein to the contrary notwithstanding,
nothing shall preclude the Executive from (i) subject to the reasonable approval
of the Board, serving on the boards of directors of trade associations and/or
charitable organizations, (ii) engaging in charitable activities and community
affairs and (iii) managing her personal investments and affairs, provided that
the activities described in the preceding clauses (i) through (iii) do not
interfere with the proper performance of her duties and responsibilities for the
Company or violate any term of this Agreement, including but not limited to,
Section 10.



4. Base Salary.




     During the Initial Term, the Executive shall be paid an annualized Base
Salary of $260,000 payable in accordance with the regular payroll practices of
the Company. During the Initial Term, the Base Salary may be increased from time
to time by the Board or its



- 5 -




--------------------------------------------------------------------------------

Compensation Committee. The Executive shall not be entitled to any compensation
for service as a member of the Board or for service as an officer or member of
any board of directors of any Affiliate. Following the expiration of the Initial
Term when Executive becomes an at-will employee, the Executive shall be paid an
annualized base salary equal to at least the annualized Base Salary she received
on the last day of the Initial Term. The Board or its Compensation Committee may
increase the base salary from time to time.



5. Bonus.




     Beginning in calendar year 2012, the “Cash Bonus” shall be determined under
the annual incentive plan or program of the Company, the terms of which,
including the threshold, target and maximum bonus levels, shall be proposed by
the CEO, and approved in the sole and absolute discretion of the Board or
Compensation Committee of the Board (the “Compensation Committee”) on a calendar
year basis during the Term (the “Annual Incentive Plan”). If the Board or
Compensation Committee determines that the Executive has obtained the targets in
the Annual Incentive Plan, she will be eligible to receive a target amount of
50% of her Base Salary (“Target Bonus”) amount as a Cash Bonus. If the Executive
exceeds the maximum target in the Annual Incentive Plan (as set forth therein),
she will be eligible to earn a maximum Cash Bonus of up to 90% of her base
salary. The Cash Bonus will be payable when bonuses are paid under Company
policies and procedures or as determined by the Board or Compensation Committee,
but in no event later than March 15th of the calendar year following the
calendar year to which the Cash Bonus relates.



6. Stock Options.




Upon approval by the Board or Compensation Committee, Executive shall receive an
option to purchase 2000 shares of the outstanding Common Stock at an exercise
price of $258.37 per share pursuant to and subject to the terms of Seitel
Holdings, Inc. 2007 Non-Qualified Stock Option Plan, substantially in the form
attached hereto as Exhibit A (the “Option Plan”) or any successor plan. The
terms and conditions of the Option, including exercise price and vesting
provisions, shall be governed by the Option Plan and the Non-Qualified Stock
Option Agreement substantially in the form attached hereto as Exhibit B or
pursuant to the option agreement associated with any successor plan, as
relevant.



7. Employee Benefit Programs.




     During the Term, the Executive shall be entitled to participate in all
employee savings and welfare benefit plans and other employee programs made
available to the Company’s senior-level executives, as such plans or programs
may be amended and as may be in effect from time to time, including, without
limitation, savings and other retirement plans or programs, medical, dental,
hospitalization, short-term and long-term disability and life insurance plans,
accidental death and dismemberment protection, travel accident insurance, and
any deferred compensation plans or programs, provided that Executive’s
eligibility and participation shall be subject to and governed by the terms and
conditions of the applicable plan or program. Notwithstanding the foregoing,
nothing contained herein shall require the Company to establish or continue any
particular employee benefit plan or program.

- 6 -

--------------------------------------------------------------------------------

8.      Reimbursement of Business and Other Expenses; Perquisites; Vacation.    
(a)      During the Term, the Executive is authorized to incur reasonable and
necessary business expenses in carrying out her duties and responsibilities
under this Agreement, and the Company shall promptly reimburse him for such
expenses incurred in connection with carrying out the business of the Company,
subject to documentation in accordance with the Company’s policy, provided that
no reimbursement of any expense shall be made by the Company after December 31st
of the year following the calendar year in which the expense was incurred.    
(b)      The Executive shall be entitled to four (4) weeks paid vacation per
year, in accordance with the Company’s vacation policy applicable to
senior-level executives.   9.      Benefits upon Termination of Employment.    
(a)      Termination without Cause by the Company Prior to a Change in Control
or Termination after a Change in Control without Cause or for Good Reason.     
In the event the Executive’s employment is terminated during the Initial Term
(x) without Cause by the Company (other than upon death or Disability) or (y)
after a Change in Control (I) without Cause or (II) the Executive resigns for
Good Reason, the Executive shall be entitled to the following, subject to
Section 9(g):      (i)      Base Salary earned and payable through the
Employment Termination Date;      (ii)      an amount equal to one times the
Executive’s annual Base Salary, as in effect on the Date of Termination, to be
paid in a lump sum as soon as administratively feasible after the Employment
Termination Date, but in no event later than two and one-half months after the
Employment Termination Date;      (iii)      any unpaid Cash Bonus earned and
accrued with respect to any calendar year preceding the Date of Termination and
payable when bonuses for such year are paid to other Company executives, subject
to the terms or requirements of such bonus as may be established by the Board or
Compensation Committee;      (iv)      any Cash Bonus earned and accrued with
respect to the year in which the Date of Termination occurs, pro rated for the
period from January 1 of such year through the Date of Termination and payable
when bonuses for such year are paid to other Company executives, subject to the
terms or requirements of such bonus as may be established by the Board or
Compensation Committee;      (v)      all options to purchase stock of the
Company, pursuant to the Option Plan (“Equity Awards”) immediately vest and
become exercisable;  

- 7 -

--------------------------------------------------------------------------------

  (vi)      any amounts earned, accrued or owing to the Executive but not yet
paid under Section 8; and     (vii)      except as provided in 9(g) below, any
payment and benefit in accordance with the applicable plans and programs of the
Company.   (b)      Resignation for Good Reason prior to a Change in Control.  
  In the event the Executive resigns for Good Reason during the Initial Term and
prior to a Change in Control, the Executive shall be entitled to the following,
subject to Section 9(g):     (i)      Base Salary earned and payable through the
Employment Termination Date;     (ii)      an amount equal to one times the
Executive’s annual Base Salary, as in effect on the Date of Termination, to be
paid in a lump sum as soon as administratively feasible after the Employment
Termination Date, but in no event later than two and one-half months after the
Employment Termination Date;     (iii)      any unpaid Cash Bonus earned and
accrued with respect to any calendar year preceding the Date of Termination and
payable when bonuses for such year are paid to other Company executives, subject
to the terms or requirements of such bonus as may be established by the Board or
Compensation Committee;     (iv)      any Cash Bonus earned and accrued with
respect to the year in which the Date of Termination occurs, pro rated for the
period from the January 1 of such year through the Date of Termination and
payable when bonuses for such year are paid to other Company executives, subject
to the terms or requirements of such bonus as may be established by the Board or
Compensation Committee;     (v)      any amounts earned, accrued or owing to the
Executive but not yet paid under Section 8; and     (vi)      except as provided
in 9(g) below, any payment and benefit in accordance with the applicable plans
and programs of the Company.   (c)      Termination upon Death.     In the event
the Executive’s employment is terminated upon death, the Executive (or her
estate or legal representative, as the case may be) shall be entitled to:    
(i)      Base Salary through the Employment Termination Date;  

- 8 -

--------------------------------------------------------------------------------

  (ii)      any unpaid Cash Bonus earned and accrued with respect to any
calendar year preceding the Date of Termination and payable when bonuses for
such year are paid to other Company executives subject to the terms or
requirements of such bonus as may be established by the Board or Compensation
Committee;     (iii)      during the Initial Term, any Cash Bonus earned and
accrued with respect to the year in which the Date of Termination occurs, pro
rated for the period from January 1 of such year through the Date of Termination
and payable when bonuses for such year are paid to other Company executives,
subject to the terms or requirements of such bonus as may be established by the
Board or Compensation Committee;     (iv)      all Equity Awards shall
immediately vest and become exercisable;     (v)      any amounts earned,
accrued or owing to the Executive but not yet paid under Section 8 above; and  
  (vi)      any other payment and benefit in accordance with applicable plans or
programs of the Company.   (d)      Termination Upon Disability.     In the
event Executive is terminated on account of Disability, the Executive (or her
estate or legal representative), subject to Section 9(g), shall be entitled to
receive:     (i)      an amount equal to the Base Salary that would have been
payable through the earlier of the end of the Initial Term or one year from the
Date of Termination, reduced on a dollar-for-dollar basis by the amount of bona
fide disability pay (within the meaning of Treas. Reg. section 1.409A- 1(a)(5))
received or receivable by the Executive (provided such disability pay is made
pursuant to a plan sponsored by the Company (or its Affiliates) that covers a
substantial number of employees of the Company (and its Affiliates) and was
established prior to the date the Executive incurred a Disability), to be paid
in a lump sum as soon as administratively feasible after the Date of
Termination, but in no event later than two and one-half months after the Date
of Termination;     (ii)      any Cash Bonus earned and accrued with respect to
the year in which the Date of Termination occurs and payable when bonuses for
such year are paid to other Company executives, subject to the terms or
requirements of such bonus as may be established by the Board or Compensation
Committee, reduced on a dollar-for-dollar basis by the amount of bona fide
disability pay (within the meaning of Treas. Reg. section 1.409A- 1(a)(5))
received or receivable by the Executive (provided such disability pay is made
pursuant to a plan sponsored by the Company (or its Affiliates) that covers a
substantial number of employees of the Company  



- 9 -




--------------------------------------------------------------------------------

  (and its Affiliates) and was established prior to the date the Executive
incurred a Disability);   (iii)      any unpaid Cash Bonus earned and accrued
with respect to any calendar year preceding the Date of Termination and payable
when bonuses for such year are paid to other Company executives subject to the
terms or requirements of such bonus as may be established by the Board or
Compensation Committee;   (iv)      all Equity Awards shall immediately vest and
become exercisable;   (v)      any amounts earned, accrued or owing to the
Executive but not yet paid under Section 8 above; and   (vi)      except as
provided in 9(g) below, any other payment and benefit in accordance with
applicable plans or programs of the Company.  

For the avoidance of doubt, if the amount of bona fide disability pay received
or receivable by the Executive exceeds the amount payable in (d)(i) above, then
payments to the Executive shall be set off first against amounts payable under
(d)(i) and then against amounts payable under (d)(ii) above.

(e)      Termination by the Company for Cause, Termination After the Initial
Term, or Voluntary Resignation by the Executive     In the event the Company
terminates the Executive’s employment for Cause, the Executive voluntarily
resigns during the Initial Term, or in the event of a termination for any
reason, other than death or Disability, after the Initial Term, the Executive
shall be entitled to:     (i)      Base Salary through the Employment
Termination Date;     (ii)      any amounts earned, accrued or owing to the
Executive but not yet paid under Section 8 above; and     (iii)      any other
vested or accrued payment and benefit in accordance with the applicable written
plans or programs of the Company.   (f)      Coordination. If any amount is
payable to Executive under any one subsection of Section 9(a) through (e), no
amounts shall be payable under any other subsection of this Section 9.   (g)   
  Exclusivity of Benefits; Release of Claims.     Subject to Section 13, any
payments provided under this Section 9 shall be in lieu of any salary
continuation arrangements or any other severance-type payments under any other
severance program, policy or practice of the Company or its Affiliates. In order
to be entitled to the payments, rights and other entitlements in  

- 10 -

--------------------------------------------------------------------------------

  this Section 9, the Executive shall be required (i) to execute and timely
deliver a global release of all known or unknown claims (“Release”) in favor of
the Company and its Affiliates, and their officers, directors, attorneys,
employees, representatives, agents, successors and assigns, including, without
limitation, any age discrimination or retaliation claims under the Age
Discrimination in Employment Act and the Texas Labor Code, in the form and
subject to the terms as provided to Executive by the Company; and (ii) to
execute the Release and not revoke the Release within the applicable time
periods specified in the Release. Except as otherwise provided in Section 9, any
severance amounts described in Section 9 shall be paid within 30 calendar days
after the Release becomes irrevocable; provided, however, that if the time
period described in the Release for execution and revocation of the Release
begins in one taxable year and ends in a second taxable year, such payments and
other rights shall not commence until the second taxable year.     (h)      No
Mitigation.      Executive shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment and there
shall be no offset against amounts due to Executive on account of any
remuneration or benefits provided by any subsequent employment Executive may
obtain.     (i)      Resignation.      Notwithstanding any other provision of
this Agreement, upon the termination of the Executive’s employment for any
reason, unless otherwise requested by the Board, Executive shall immediately
resign from the Board, from all boards of directors of any Affiliate of the
Company of which Executive may be a member, and as a trustee of, or fiduciary
to, any employee benefit plans of the Company or any Affiliate. The Executive
hereby agrees to execute any and all documentation of such resignations upon
request by the Company, but Executive shall be treated for all purposes as
having so resigned upon termination of her employment, regardless of when or
whether Executive executes any such documentation.   10.      Confidentiality,
Protective Covenants and Assignment of Rights.     (a)      Confidentiality.  
   (i)      During the Term, the Company agrees to provide Executive with some
or all of the Company’s or its Affiliates’ confidential information, trade
secrets or proprietary information to which Executive has not previously had
access or knowledge. This information (collectively, the “Confidential
Information”) consists of written, oral, and visual material including, without
limitation, client lists, corporation and personal business contacts and
relationships, client and potential client identity and history, corporation and
personal business opportunities, memoranda, computer disks or files,
electronically stored information, rolodex cards or  

- 11 -

--------------------------------------------------------------------------------

  other lists of names, addresses or telephone numbers, financial information,
budgets, sales/service plans, projects, potential projects and prospects
(including ideas and concepts for potential prospects), projects and prospects
in development, business strategies, strategic growth plans, pricing formulas,
structures or practices, gross and net profit margins, models, specifications,
drawings, experiments, technical data, software, research data, marketing
methods, personnel information, employee compensation data, contracts, releases,
and any other documents, electronically stored information, materials or
writings that belong to the Company or its Affiliates, including those which are
prepared or created by Executive or come into the possession of Executive by any
means or manner and which relate directly or indirectly to one or more of the
parties which compromise Company or its Affiliates or any of them. The
Confidential Information is, and at all times shall be and remain, private and
confidential and the sole and exclusive property of, and owned and controlled
by, the Company regardless whether the Confidential Information is in tangible
or intangible form.   (ii)      Except to the extent required in connection with
the performance of her duties to conduct the Company’s business, Executive shall
not make copies of any Confidential Information, nor shall Executive remove any
such Confidential Information from Company’s office location without the prior
express written consent of Company. Any and all Confidential Information and any
and all other property of Company that is in the possession or control of
Executive shall be returned to Company immediately upon the termination of
Executive’s employment for any reason.   (iii)      In exchange for the
Company’s promise under this Agreement to provide Executive with some or all of
the Company’s or its Affiliates’ Confidential Information to which Executive has
not previously had access or knowledge, Executive shall not, directly or
indirectly, verbally or otherwise, either during the Employment Period or after
the Employment Period, provide any Person, firm or entity with any of the
Confidential Information or cause, or permit, the same to be published,
disseminated or disclosed (herein collectively “Disclosure”) to any Person, firm
or entity whatsoever including, but not limited to, the Company’s business
associates or competitors (herein collectively “Third Parties”) and shall take
any and all action possible to prevent such Disclosure to any Third Parties
except for the sole purpose to conduct the Company’s business.   (iv)     
Except as authorized by the foregoing to conduct the Company’s business,
Executive is aware that any Disclosure of Confidential Information by Executive
to Third Parties will be, and is, without limitation, a breach of this
Agreement, a breach of trust and confidence, a breach of fiduciary  

- 12 -

--------------------------------------------------------------------------------

  duty, invasion of privacy, a misappropriation of Company’s trade secrets
and/or exclusive property rights, and may constitute fraud and deceit.     (v) 
    Except as authorized by the foregoing to conduct the Company’s business,
Executive is aware that Disclosure of any of the Confidential Information to
Third Parties could cause Company to suffer major adverse economic consequences
because such disclosure will likely result in (a) the diversion of Company’s
business opportunities, (b) the dilution or diminution in value of Company’s
business opportunities and (c) other adverse consequences in addition to those
set forth above.     (vi)      In the event that Executive is compelled by
subpoena or other similar compulsory means to testify or provide evidence in a
manner that constitutes engaging in a prohibited Disclosure of Confidential
Information, it shall be presumed that no violation of this Agreement has
occurred with respect to that compulsory prohibited Disclosure if, immediately
upon first learning that such prohibited Disclosure may be compelled, Executive
notifies Company of all facts relative thereto and makes every effort to assert
the Company’s confidential information and trade secret privileges or
exemptions, and all other privileges, exemptions and rights of Company, to keep
the Confidential Information, including the prohibited Disclosure, secret and
confidential. However, under no circumstances shall Executive volunteer to
engage in any such prohibited communication or Disclosure.     (vii)      The
Executive hereby sells, assigns and transfers to the Company all of her right,
title and interest in and to all inventions, discoveries, improvements and
copyrightable subject matter (the “rights”), which during the course of her
employment are made or conceived by Executive, alone or with others, and which
are within or arise out of any general field of the Company’s business or arise
out of any work Executive performs, or information Executive receives regarding
the business of the Company, while employed by the Company. The Executive shall
fully disclose to the Company as promptly as available all information known or
possessed by Executive concerning the rights referred to in the preceding
sentence, and upon request by the Company and without any further remuneration
in any form to Executive by the Company, but at the expense of the Company,
execute all applications for patents and for copyright registration, assignments
thereof and other instruments and do all things which the Company may deem
necessary to vest and maintain in it the entire right, title and interest in and
to all such rights.   (b)      Protective Covenants.     (i)      The Executive
agrees that for a period of one year following the termination or expiration of
the Executive’s Term for any reason,  

- 13 -

--------------------------------------------------------------------------------

  Executive shall not, directly or indirectly, knowingly solicit or encourage
any employee to leave the employ of the Company or its Affiliates.     (ii)     
The Executive agrees that for a period of one year following the termination or
expiration of Executive’s Term for any reason, Executive shall not solicit or
encourage any customer of the Company or any of its Affiliates to reduce or
cease its business with the Company or any such Affiliate or otherwise knowingly
interfere with the relationship of the Company or any Affiliate with its
customers.   (c)      Additional Covenants and Acknowledgments.     (i)     
Executive hereby specifically acknowledges and agrees that the protective
covenants contained in this Section 10 are reasonable and necessary to protect
the Company’s legitimate business interests, including but not limited to, the
business, goodwill, Confidential Information, and marketing prospects.     (ii) 
    Executive specifically agrees that the actual or threatened breach by
Executive of the provisions in Section 10 of this Agreement will cause
irreparable harm to Company causing damages and injuries that are not measurable
or susceptible to calculation. In the event of any breach or threatened breach
of this Section 10 by the Executive, the Company shall be entitled to
extraordinary or emergency relief, including, but not limited to, obtaining a
temporary restraining order, preliminary injunction and permanent injunction and
to recover the Company’s attorney’s fees, costs and expenses related to
Executive’s breach or threatened breach. Nothing contained in this Agreement
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for breach or threatened breach by Executive, including, without
limitation, the recovery of money damages.     (iii)      Executive further
agrees that in the event either the length of time or any other restrictions, or
portion thereof, set forth in this Section 10 is overly restrictive and
unenforceable in any court proceeding, the court may reduce or modify such
restrictions, but only to the extent necessary, to those which it deems
reasonable and enforceable under the circumstances and the parties agree that
the restrictions of this Section 10 will be enforced as reduced or modified.    
(iv)      Executive further agrees that, in the event any provision of this
Section 10 is held to be invalid, overbroad, void, or against public policy, the
remaining provisions of this Section 10 and all other provisions of this
Agreement shall not be affected thereby, and that the provision held invalid
shall be reformed to the minimum extent necessary to validate such provision,
consistent with the purpose and intent of this Agreement.  

- 14 -

--------------------------------------------------------------------------------

(v)      If the Executive violates any of the provisions of this Section 10, all
benefits and payments payable under this Agreement shall cease and the
non-competition period shall be suspended and will not run in favor of the
Executive from the time of the commencement of such breach until the time when
the Executive cures the breach to the Company’s satisfaction.     If the
Executive does not cure the violation to the satisfaction of the Company, no
further benefits or payments will be made and all rights of Executive to such
payments lapse and become void and the Company may pursue any other remedies
provided herein.  



  (d) Return of Materials.




Promptly upon the termination of Executive’s employment for any reason and in
any event within five days after request by the Company, Executive shall return
all Confidential Information and all copies thereof to the Company, and
Executive shall destroy all extracts, memoranda, notes and any other material
prepared by Executive based upon Confidential Information.



11. Cooperation.




     Following the Employment Termination Date, upon reasonable request by the
Company, the Executive shall cooperate with the Company with respect to any
litigation or other dispute relating to any matter in which Executive was
involved or had knowledge during her employment with the Company. The Company
shall reimburse the Executive for all reasonable and necessary out-of-pocket
costs, such as travel, hotel and meal expenses, incurred by the Executive in
providing any cooperation pursuant to this Section 11.



12. Assignability; Binding Nature.




     This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs (in the case of the Executive)
and assigns. For purposes of this Section 12, a successor or assign of the
Company shall include any type of successor or assign of the Company upon a
Change in Control and Executive’s consent to the assignment shall not be
required. No rights or obligations, benefits or payments of the Executive under
this Agreement may be assigned or transferred by the Executive other than her
rights to compensation and benefits, which may be transferred only by will,
operation of law or in accordance with Section

17      below.   13.      Entire Agreement; Disclaimer of Reliance  

     This Agreement constitutes the entire agreement between the parties
concerning the subject matter in this Agreement. Accordingly, this Agreement
supersedes any prior agreements between Executive and the Company concerning the
subject matter of this Agreement. Further, no oral statements or prior written
material not specifically incorporated into this Agreement shall be of any force
and effect, and no changes in or additions to this Agreement shall be
recognized, unless incorporated into this Agreement by written amendment in
accordance with Agreement Section 14, such amendment to become effective on the
date stipulated in it. Executive acknowledges and represents that in executing
this Agreement, Executive did not rely,



- 15 -




--------------------------------------------------------------------------------

and has not relied, on any communications, promises, statements, inducements, or
representation(s), oral or written, by the Company, except as expressly
contained in this Agreement, and Executive expressly disclaims any reliance on
any prior oral or written communications, promises, statements, inducements, or
representation(s) in executing this Agreement. The parties are entering into
this Agreement based on their own judgment and advice of independent counsel.



14. Amendment or Waiver.




     No provision in this Agreement may be amended unless such amendment is
agreed to in writing and signed by the Executive and an authorized officer of
the Company. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by the Party against whom it is being enforced (either the Executive or
an authorized officer of the Company, as the case may be).



15. Severability.




     In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.



16. Survivorship.




     The respective rights and obligations of the Parties hereunder, including,
without limitation, Section 9 (termination of employment), Section 10
(confidentiality, assignment of rights, non-competition; non-solicitation,
injunctive and other relief), Section 11 (cooperation), and Section 19
(resolution of disputes), shall survive any termination of the Executive’s
employment to the extent necessary to the intended preservation of such rights
and obligations.



17. Beneficiaries/References.




     The Executive shall be entitled, to the extent permitted under applicable
plans, agreements or law, to select and change a beneficiary or beneficiaries to
receive any benefit payable hereunder following the Executive’s death by giving
the Company written notice thereof. In the event of the Executive’s death or a
judicial determination of her incompetence, reference in this Agreement to the
Executive shall be deemed, where appropriate, to refer to her beneficiary,
estate or other legal representative.



18. Governing Law.




     This Agreement shall be governed by and construed and interpreted in
accordance with the laws of Texas without reference to principles of conflicts
of law, except as preempted by applicable federal law.

- 16 -

--------------------------------------------------------------------------------

19.      Resolution of Disputes.     (a)      Arbitration. All disputes and
controversies of every kind and nature between any parties to this Agreement
arising out of or in connection with this Agreement or the transactions
described herein as to the construction, validity, interpretation or meaning,
performance, non-performance, enforcement, operation or breach, shall be
submitted to arbitration pursuant to the following procedures:      (i)     
After a dispute or controversy arises, any party may, in a written notice
delivered to the other parties to the dispute, demand such arbitration. Such
notice shall designate the name of the arbitrator (who shall be an impartial
person) appointed by such party demanding arbitration, together with a statement
of the matter in controversy.      (ii)      Within thirty (30) days after
receipt of such demand, the other parties shall, in a written notice delivered
to the party making the arbitration demand, name such parties’ arbitrator (who
shall be an impartial person).       If such parties fail to name an arbitrator,
then the second arbitrator shall be named by the American Arbitration
Association (the “AAA”). The two arbitrators so selected shall name a third
arbitrator (who shall be an impartial person) within thirty (30) days, or in
lieu of such agreement on a third arbitrator by the two arbitrators so
appointed, the third arbitrator shall be appointed by the AAA. If any arbitrator
appointed hereunder shall die, resign, refuse or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section for the original appointment of such arbitrator.     
(iii)      Each party shall bear its own arbitration costs and expenses. The
arbitration hearing shall be held in Houston, Texas at a location designated by
a majority of the arbitrators. The Commercial Arbitration Rules of the American
Arbitration Association shall be incorporated by reference at such hearing and
the substantive laws of the State of Texas (excluding conflict of laws
provisions) shall apply.      (iv)      The arbitration hearing shall be
concluded within ten (10) days unless otherwise ordered by the arbitrators and
the written award thereon shall be made within fifteen (15) days after the close
of submission of evidence.       An award rendered by a majority of the
arbitrators appointed pursuant to this Agreement shall be final and binding on
all parties to the proceeding, shall resolve the question of costs of the
arbitrators and all related matters, and judgment on such award may be entered
and enforced by either party in any court of competent jurisdiction.      (v)   
  Except as set forth in Section 19(b) and (c), the parties stipulate that the
provisions of this Section shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any controversy or dispute arising  

- 17 -

--------------------------------------------------------------------------------

out of this Agreement or the transactions described herein. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.

No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.

(b)      Emergency Relief. Notwithstanding anything in this Section 19(a) to the
contrary, any party may seek from a court any provisional remedy that may be
necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under this Section 19.   (c)     
Emergency or Extraordinary Relief Related to Section 10; Venue. Notwithstanding
the foregoing, the Company shall have right to seek emergency or extraordinary
relief, including, without limitation, a temporary restraining order, injunctive
relief or any relief described in Section 10, for Executive’s breach or
threatened breach of any provision in Section 10 of this Agreement.    
Therefore, Executive agrees that the Company will be entitled to a temporary
restraining order, injunctive relief, and all other equitable relief (without
the requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Executive from committing any violation of
the protective covenants, obligations or agreements referred to in this
Agreement. These injunctive remedies are cumulative and in addition to any other
rights and remedies the Company may have against Executive. The Company and
Executive irrevocably submit to the exclusive jurisdiction of the state courts
and federal courts in the city and county of the Company’s headquarters
(Houston, Harris County, Texas).  



20. Notices.




     Any notice given to a Party shall be in writing and shall be deemed to have
been given (i) when delivered personally, (ii) three days after being sent by
certified or registered mail, postage prepaid, return receipt requested or (iii)
two days after being sent by overnight courier (provided that a written
acknowledgement of receipt is obtained by the overnight courier), with any such
notice duly addressed to the Party concerned at the address indicated below or
to such other address as such Party may subsequently give such notice of in
accordance with this Section 20:

If to the Company    Seitel Inc.      10811 S. Westview Circle      Houston,
Texas 77043      Attention: General Counsel 


- 18 -

--------------------------------------------------------------------------------

with a required copy to:    Valueact Capital Master Fund, L.P.      435 Pacific
Ave., 4th Floor      San Francisco, Ca 94133      Attention: General Counsel   
and a required copy to:    Dechert LLP      Cira Centre      2929 Arch Street   
  Philadelphia, PA 19104      Attention: Christopher G. Karras    If to the
Executive:    JoAnn Lippman      1616 Fountain View Dr. #611      Houston, TX
77057 




21. Withholding.




     The Company may withhold or deduct from any and all amounts payable under
this Agreement (a) such federal, state, local and other taxes or deductions as
may be required to be withheld pursuant to applicable law or regulation, and (b)
all other normal employee deductions made with respect to the employee plans and
programs in which Executive participates.



22. General Assets.




     All payments to Executive provided for under this Agreement shall be paid
in cash from the Company and no special or separate funds shall be established
and no segregation of assets shall be made to assure payment. To the extent that
any Person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.



23. Executive Acknowledgements.




     Executive acknowledges that (a) he or she is knowledgeable and
sophisticated as to business matters, including the subject matters of this
Agreement, (b) he or she has read this Agreement, (c) he has been advised by the
Company to consult an independent attorney, and (d) he or she understands the
terms and conditions of this Agreement. Executive represents that he or she is
free to enter into this Agreement and that she is not subject to another
employment agreement or covenant not to compete that would conflict with this
Agreement.



24. Headings.




     The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

- 19 -

--------------------------------------------------------------------------------



25. Certain Interpretive Matters.




     The definitions contained in this Agreement are applicable to the singular
as well as plural form of such terms and to the masculine as well as to the
feminine and neuter genders of such term.



26. Code Section 409A.




     The parties intend that this Agreement be drafted and administered in
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”), including, but not limited to, any future amendments to
Code Section 409A, and any other Internal Revenue Service or other governmental
rulings or interpretations (“IRS Guidance”) issued pursuant to Code Section 409A
so as not to subject the Executive to payment of interest or any additional tax
under Code Section 409A. For purposes of Code Section 409A, each payment of the
severance under Section 9 shall be treated a separate payment. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” (within the meaning of Code Section 409A and IRS
Guidance). Any amounts eligible for reimbursement under this Agreement during a
taxable year may not affect expenses eligible for reimbursement in any other
taxable year, and any right to reimbursement under this Agreement is not subject
to liquidation or exchange for another benefit.

27.      Counterparts.     This Agreement may be executed in two or more
counterparts.  



[signature page follows]




- 20 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
February 1, 2012.



SEITEL, INC.

By: /s/ Robert D. Monson___________

Name: Robert D. Monson

Title: President and Chief Executive Officer






EXECUTIVE






/s/ JoAnn Lippman
Name: JoAnn Lippman




--------------------------------------------------------------------------------